Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 2/9/21 is acknowledged.
New claims 11-20 have been added.  Claims 3 and 9 have been canceled.
Claims 1-2, 4-8, 10-20 are pending in the instant application.
In response to the cancellation of claim 9, the following rejections have been canceled:
Claim Rejections - 35 USC § 101

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 112

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In response to the amendment, the previous rejections of record have been replaced with the following new rejections:
Claim Rejections - 35 USC § 103

1.	Claims 1-2, 4-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli), in view of US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001).

Instant claim 1 has been amended and requires a combination of a)  at least one cationically modified guar derivative with a mass average molecular weight in the range from about 50,000 to about 70,000 and a cationic degree of substitution in the range from 0.1 to 2, wherein the cationically modified guar derivative is selected from the group of compounds with the INCI designation Guar Hydroxypropyltrimonium Chloride: and b) at least one vinylcaprolactam-containing copolymer, wherein the copolymer is selected from the group of compounds with the INCI designation Vinyl Caprolactam/VP Dimethylaminoetheyl Methacrylate Copolymer and/or selected from the group of compounds with the INCI designation VP/Vinyl Caprolactam/DMAPA Acrylates Copolymer.
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 40. For cationic polymer Michael teaches several cationic polymers including such as guar, in particular cationic guar hydroxypropyltrimonium chloride [0011].  Among the 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 

Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition comprising a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (Michael or Streuli), and further in the claimed amounts and in the claimed ratios of claims 11-19 because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would have expected to enhanced effect of hair styling such as curl retention, detangling effect 
Streuli further teaches that the cationically modified guar derivatives that have a molecular weight within the claimed range and a degree of cationic substitution that overlaps with the instant claimed range for excellent hair styling. Streuli teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. Similarly, Streuli teaches cationically modified guar gum with overlapping molecular weights with that of the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, Streuli does not teach the claimed molecular weight of 50,000 to 70,000.
The present rejection further relies on the teachings of Greyson et al and Gruber et al.
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa 
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 3 of Gruber shows significant the effect of molecular weight (viscosity ) of the cationic polymer on deposition (p 125), with the deposition of the polymer on the hair increased with increasing molecular weight, and that higher molecular weight polymers form more viscous associative complexes, hindering the removal of the deposits form the hair during rinsing.  
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and degree of substitution of cationic guar, in the hair styling compositions derived from the combined teachings of Michael and Streuli, so as to be within the claimed range 50- 70 kDa, and a DS of 0.1 to 2.0 as being suitable for achieving the desired hair styling effect. One skilled in the art would have been motivated to optimize because Streuli teaches a range of molecular weights that encompasses the claimed range, and for the same hair fixing effect. Further, Greyson also suggest cationic guar derivatives with molecular weight of 50-5000 KDa as being suitable for improved water resistance, 
The exemplified compositions of Streuli (example 1) include the instant claimed amount of water (claim 8) and citric acid (claim 7) along with cationically modified guar gum and polyquaternium compounds for providing effective hair styling. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the composition of Michael and Streuli and employ the claimed amounts of water and citric acid or other organic acids such as those described by Streuli so as to provide the desired buffering capacity so as to achieve the desired pH and thus effective hair styling.

2.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli), in view of US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001), as applied to claims 1-2, 4-8 and 10-19, and further in view of US 20140186284 to Sha et al (Sha).
The teachings of Streuli, Michael, Greyson and Gruber discussed above do not teach instant claim c) polyvinylpyrrolidone of claim 20.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the teachings of Streuli and Michael (modified by Greyson and Gruber references) by further including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have expected an improved style holding and reduced frizz with the combination of Streuli and Michael, and also provide an excellent conditioning, unexpectedly good styling effects, good manageability and a good/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha.



Double Patenting
3.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 10-22 of  copending Application No. 16/718052 (US 2020/0188279) in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli).
Instant claims as well as the copending claims of 16/718,052 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution, including the amended molecular weight. Both sets of claims recite that the composition further comprises an organic acid or its salt, and water. Copending claims do not recite the instant claimed component b).
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 40. For cationic polymer Michael teaches several cationic polymers including such as guar, in particular cationic guar hydroxypropyltrimonium chloride [0011].  Among the 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 

Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (of copending claims), and further in the claimed amounts and in the claimed ratios of claims 11-19 because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would have expected to enhanced effect of hair styling such as curl retention, detangling effect with a combination of cationic polymers i.e., cationic 

4.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 10-16 of copending Application No. 16/718048 (US 2020/0188278) in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli).
Instant claims as well as the copending claims of 16/718,048 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution, including the amended molecular weight. Both sets of claims recite that the composition further comprises polyvinylpyrrolidone, an organic acid or its salt, and water. Copending claims do not recite the instant claimed component b).
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (of copending claims), and further in the claimed amounts and in the claimed ratios of claims 11-19 because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet . 
This is a provisional nonstatutory double patenting rejection.

5.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8 and 10-19 of copending Application No. 16/718045 (US 2020/0188277) in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli). 
Instant claims as well as the copending claims of 16/718,045 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution including the amended molecular weight. Both sets of claims, similar to the instant claims recite that the composition further comprises an organic acid or its salt. Copending claims do not recite the instant claimed component b) at least one vinylcaprolactam-containing copolymer of claim 1. 
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (of . 
This is a provisional nonstatutory double patenting rejection.

6.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-9, 12, 14-19, 21-24 of copending Application No. 16/717515 (US 2020/0188273) OR over claims 1-20 of copending Application No. 16/717555 (US 2020/01888274)  OR over claims 1-15 and 17-19 of copending Application No. 16/717636 (US 2020/01888275), EACH  in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli). 
 
Instant claims as well as the copending claim sets are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims 
Copending claims do not recite the instant claimed component b) copolymer of claim 1. 
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 40. For cationic polymer Michael teaches several cationic polymers including such as guar, in particular cationic guar hydroxypropyltrimonium chloride [0011].  Among the cationic polymers, Michael also teaches terpolymer of vinylpyrrolidone, dimethylaminoethyl methacrylate and vinylcaprolactam sold under the tradename Gaffix® VC 713 [0010], which meets the instant claimed component b) in claim 1, and in claim 5.
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, 
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (of copending claims), and further in the claimed amounts and in the claimed ratios of claims 11-19 because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would have expected to enhanced effect of hair styling such as curl retention, detangling effect with a combination of cationic polymers i.e., cationic gaur hydroxypropyltrimonium chloride and Gaffix® VC 713. Thus, one of an ordinary skill in the art would have expected that the combination of vinylcaprolactam containing copolymers of Michael and guar derivatives of the copending claims provide an excellent hair styling effect. 
This is a provisional nonstatutory double patenting rejection.
7.	Claims 1-2, 4-8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/717675 (US 2020/0188276), in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20), WO 2019/191747 to Streuli et al (Streuli), US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001).
Instant claims as well as the copending claim sets are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution. Both sets of claims, similar to the instant claims recite that the composition further comprises an organic acid or its salt. 
Copending claims do not recite the instant claimed component b) copolymer of claim 1. 
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 40. For cationic polymer Michael teaches several cationic polymers including such as guar, in particular cationic guar hydroxypropyltrimonium chloride [0011].  Among the cationic polymers, Michael also teaches terpolymer of vinylpyrrolidone, dimethylaminoethyl methacrylate and vinylcaprolactam sold under the tradename 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by 
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael with the cationic guar hydroxypropyltrimonium chloride (of copending claims), and further in the claimed amounts and in the claimed ratios of claims 11-19 because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would have expected to enhanced effect of hair styling such as curl retention, detangling effect with a combination of cationic polymers i.e., cationic gaur hydroxypropyltrimonium chloride and Gaffix® VC 713. Thus, one of an ordinary skill in the art would have expected that the combination of vinylcaprolactam containing 
Streuli further teaches that the cationically modified guar derivatives that have a molecular weight within the claimed range and a degree of cationic substitution that overlaps with the instant claimed range for excellent hair styling. Streuli teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. Similarly, Streuli teaches cationically modified guar gum with overlapping molecular weights with that of the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, Streuli does not teach the claimed molecular weight of 50,000 to 70,000.
The present rejection further relies on the teachings of Greyson et al and Gruber et al.
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa 
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 3 of Gruber shows significant the effect of molecular weight (viscosity ) of the cationic polymer on deposition (p 125), with the deposition of the polymer on the hair increased with increasing molecular weight, and that higher molecular weight polymers form more viscous associative complexes, hindering the removal of the deposits form the hair during rinsing.  
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and degree of substitution of cationic guar, in the hair styling compositions of copending claims (modified by the teachings of Michael and Streuli) so as to be within the claimed range 50- 70 kDa, and a DS of 0.1 to 2.0 as being suitable for achieving the desired hair styling effect. One skilled in the art would have been motivated to optimize because Streuli teaches a range of molecular weights that encompasses the claimed range, and for the same hair fixing effect. Further, Greyson also suggest cationic guar derivatives with molecular weight of 50-5000 KDa as being suitable for improved water resistance, 
The exemplified compositions of Streuli (example 1) include the instant claimed amount of water (claim 8) and citric acid (claim 7) along with cationically modified guar gum and polyquaternium compounds for providing effective hair styling. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the composition of copending claims and employ the claimed amounts of water and citric acid or other organic acids such as those described by Streuli so as to provide the desired buffering capacity so as to achieve the desired pH and thus effective hair styling. This is a provisional nonstatutory double patenting rejection.

8.	Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/717675 (US 2020/0188276), in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20), WO 2019/191747 to Streuli et al (Streuli), US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001), as applied to s 1-2, 4-8 and 10-19, and further in view of US 20140186284 to Sha et al (Sha).
Copending claims, Streuli, Michael, Greyson and Gruber discussed above do not teach instant claim c) polyvinylpyrrolidone of claim 20.
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the copending claims (modified by teachings of Streuli, Michael, Greyson and Gruber references) by including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have expected an improved style holding and reduced frizz with the combination of Streuli and Michael, and also provide an excellent conditioning, unexpectedly good styling effects, good . This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive.
In response to the cancelation of claim 9, the previously applied rejections to claim 9 have been withdrawn.
In response to the rejection under 35 USC 103, Applicants argue that instant claims have been amended to recite a specific molecular weight of cationically modified guar and a specific terpolymer as component b). It is argued that Muller does not teach the claimed guar derivatives and the claimed molecular weight. It is argued that Streuli teaches an overlapping ranges of molecular weight but not the specific range of molecular weight 50-70KDa, and the alternative ranges of molecular weight of Streuli do not suggest the claimed range. Applicant argues that instant [0097-0102] provides unexpected advantages of combining the instant claimed components a) and b), and argues that instant combination provides unexpectedly synergistic increase in curl retention in humid environments, not seen with either ingredients when used independently in twice the amount. 
Applicants’ arguments are not found persuasive because the present rejection does not rely on Muller reference and “Polyquaternium” reference of the previous action. Instead, the rejection relied on the new combination of references -DE19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al 
In response to the double patenting rejections 1)-6), the present rejection does not rely on Polyquaternium as an evidence and hence applicants’ arguments regarding the reference has not been relied upon. The present rejection relies on the teachings of Streuli and DE19937434 to Michael, to modify the copending claims of each of the above copending claims, so as to arrive at the claimed components a) and b). Copending claims recite the claimed molecular weight and degree of cationic substitution. While applicants argue that instant claimed composition provides unexpected results not taught by the copending claims, as explained above, instant examples do not provide a comparison between the guar hydroxypropyltrimonium chloride of the claimed molecular weight as opposed to those taught by Streuli or outside the claimed range. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, in re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CGPA I960}. Whereas, [0092] of the instant specification states that the examples of Table [0090] employ cationically modified guar derivatives with a weight average molecular weight from about 5000 to 200000, but fail to state the exact molecular weight of cationic guar. Thus, applicants have not provided any evidence that the cationically modified guar having the claimed molecular weight range (50,000 to 70,000} provides unexpectedly better hair styling as opposed to those 
In response to Applicants’ arguments regarding the double patenting rejection over copending claims 16/717675, the arguments have been considered. Applicants argue that instant claims 3 and 9 have been canceled and claim 1 now requires instant claim 5 and 6, not taught by the references Polyquaternium. However, the present double patenting rejection further relies on a combination of DE19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli), in view of US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001), so as to arrive the instant claimed molecular weight range of cationic guar derivatives and the specific terpolymer of instant component b). The rejection does not rely on the teachings of Muller and instead relies on Michael for the component b). Further, the motivation to optimize the claimed molecular weight comes from the additional teachings of Greyson and Gruber. As explained in the preceding paragraphs, applicants have not provided any evidence that the cationically modified guar having the claimed molecular weight range (50,000 to 70,000} provides unexpectedly better hair styling as opposed to those outside the claimed range, such as those taught by Streuli. . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/          Primary Examiner, Art Unit 1611